Citation Nr: 0901032	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-38 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for retained foreign 
body, right paralumbar muscle at L3 level, with degenerative 
disc disease, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial increased rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife and Appellant's daughter

ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to December 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2006 and May 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

The veteran testified at a Travel Board Hearing chaired by 
the undersigned Veterans Law Judge in September 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder.  At the September 2008 hearing, the veteran 
submitted, with a waiver of initial RO consideration, medical 
evidence pertinent to the low back disability claim, which 
has not been considered by the RO; however, because the back 
disability claim is being remanded, the RO will have the 
opportunity to review the newly submitted evidence before a 
final decision is rendered.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of an increased rating for retained foreign body, 
right paralumbar muscle at L3 level, with degenerative disc 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


FINDING OF FACT

The impairment from the veteran's PTSD most nearly 
approximates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board 
has considered whether a "staged" rating is appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

A 30 percent rating is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships." Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Analysis

In a May 2007 rating decision, the RO granted the veteran 
service connection for PTSD.  An evaluation of 30 percent was 
awarded, effective June 21, 2006.  The 30 percent evaluation 
was based on the results from an April 2007 VA examination 
conducted in response to the veteran's claim for service 
connection.  The veteran has appealed this initial rating.

In the present case, the evidence shows that the social and 
industrial impairment from the veteran's PTSD most nearly 
approximates the occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
contemplated by the assigned evaluation of 30 percent.  

On VA examination in April 2007, the veteran reported 
experiencing nightmares and bad dreams, and exhibiting 
symptoms of hypervigilance, an easy startle reflex, and 
depression.  He also reported having a supportive social 
network.  The examiner characterized the veteran's symptoms 
as moderate and assigned a GAF score of 55.

With his August 2007 notice of disagreement, the veteran 
submitted the report from an August 2007 psychological 
evaluation conducted by W.G.F., Ph.D., in support of his 
claim for a higher initial rating for his service-connected 
PTSD.  The August 2007 report showed that the veteran 
exhibited the following symptoms of PTSD: constricted affect 
and tense, irritable and moderately depressed mood.  The 
veteran reported daily nightmares; flashbacks; intrusive 
thoughts; and feelings of sadness and hopelessness.  Testing 
revealed moderate anxiety and depression levels.  The 
examiner also noted that although the veteran's judgment was 
adequate, he did have suicidal ideation and at times, 
homicidal thoughts towards Japanese people he would come into 
contact with.  The veteran also reported impairment of long 
and short-term memory and the examiner noted that he was 
tearful during the interview.  However, the examiner also 
noted that despite his symptoms, the veteran remained married 
and employed.  A GAF score of 53 was assigned.

In essence, the evidence shows that the veteran's PTSD has 
been productive of symptoms that are listed in the 30 
percent, 50 percent, and 70 and 100 percent levels.  The 
symptoms themselves, however, are not the determinative 
factor; rather, it is the resulting social and occupational 
impairment that is paramount.  After examining all the 
evidence, the Board concludes that the resulting social and 
occupational impairment is most consistent with the 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks required for a 30 percent 
evaluation, but without either the reduced reliability and 
productivity required for a 50 percent rating, deficiencies 
in most areas required for the 70 percent rating, or the 
total occupational and social impairment required for the 100 
percent rating.  

In this regard, the Board notes that on examination in August 
2007, the veteran reported impairment of short and long-term 
memory, suicidal ideation and homicidal ideation towards 
Japanese people, and the examiner noted that his mood was 
tense, irritable and depressed.  Furthermore, at the 
September 2008 hearing, the veteran's wife testified that the 
veteran had "lost it" in the past and that he had been 
angry.  See September 2008 Travel Board hearing transcript.  
However, just four months earlier, on VA examination in April 
2007, the veteran reported that he had a supportive social 
network and his mental status examination was essentially 
within normal limits.  Furthermore, on examination in August 
2007, the examiner noted that despite his psychological 
symptoms, the veteran had been able to maintain his marriage 
and his employment.  The veteran himself denied having any 
problems with co-workers or supervisors.  Moreover, there is 
no evidence that the veteran has ever actually attempted 
suicide or committed any violent acts against another person, 
including a person of Japanese descent.  

In determining that a rating in excess of 30 percent is not 
in order, the Board notes that the veteran has not 
demonstrated flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impaired 
judgment; or impaired abstract thinking.

The Board also notes that throughout the period on appeal, 
the veteran has received GAF scores indicative of only 
moderate impairment, and on objective examination, there was 
no data suggesting that the veteran's PTSD impairment was 
more than mild.  The Board concludes that the evidence does 
not support assignment of a rating higher than 30 percent for 
PTSD for any portion of the appeal period.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that, in March 2007, prior to the initial 
adjudication of the claim, the veteran was provided with the 
notice required by section 5103(a), including the specific 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).

Finally, the Board notes that all pertinent available records 
have been obtained.  In addition, the veteran has been 
afforded an appropriate VA examination.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.  The Board is satisfied 
that any procedural errors in the development of the claim by 
the originating agency were not prejudicial to the veteran.


ORDER

A rating in excess of 30 percent for PTSD is denied.


REMAND

The veteran contends that the current 20 percent evaluation 
assigned for his retained foreign body, right paralumbar 
muscle at L3 level, with degenerative disc disease does not 
accurately reflect the severity of his condition.  The Board 
is of the opinion that further development is required before 
the Board decides this appeal.  In this regard, the Board 
notes that the most recent VA examinations in connection with 
the veteran's service-connected low back disability were 
conducted in August 2006.  Medical records from the veteran's 
private physician, submitted in support of the veteran's 
claim, indicate that the veteran's condition has worsened 
since that time.  

At the time of his August 2006 neurological and orthopedic VA 
examinations, the veteran's low back disability was 
manifested by symptoms such as low back pain which was 
intermittent, dull, aching and aggravated by bending over.  
There was minimal tenderness to palpation over the bilateral 
paraspinals.  The veteran also reported on examination 
symptoms of painful neuropathy and sometimes sharp and dull, 
electric shock-like pain and dysesthesia in the low back 
region.  It was also noted on neurological examination in 
August 2006 that the veteran got up slowly and walked slowly, 
and that vibration sense was diminished on both feet, and 
Romberg's test was slightly positive.  The veteran also 
reported difficult walking due to his back pain.  At that 
time, active range of motion testing showed forward flexion 
limited to 35 degrees, with pain at the end range of motion; 
extension to 15 degrees; bilateral bending to 15 degrees; and 
bilateral rotation to 15 degrees.  Straight leg raising and 
Patrick's tests were negative.

In a September 2008 statement, M.K., the veteran's private 
physician indicated that the veteran's back pain has become 
so disabling that he can no longer get up and walk around; 
that the veteran goes from his bed, to his wheelchair, to the 
recliner in his house; and that he can no longer get up and 
attend to anything.  M.K. also indicated that the veteran's 
wife had become his primary caregiver, and that the veteran's 
"percentage of disability is now well over the 20 percent 
mark."

The Board also notes that during his September 2008 Travel 
Board hearing, the veteran reported that due to his back 
pain, he was using a wheelchair; he was usually in a sitting 
or reclining position; that he was taking much longer to get 
out of bed; that his wife had to assist him with hygiene and 
dressing needs; and that he could not walk.  The veteran's 
wife also testified that due to his back pain, the veteran 
needed help getting around in his wheelchair and to steady 
himself, and that he had to use a walker when he wasn't in 
his wheelchair.  She also testified that the veteran always 
had to have something to help him walk, sit down or stand due 
to his back disability.  The veteran's wife made similar 
statements regarding the difficulties the veteran has due to 
his back disability in an earlier statement.  See January 
2007 statement.

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Arrange for the veteran to be given a 
VA examination by a physician with 
appropriate expertise to determine the 
current severity and manifestations of his 
service-connected low back disability.

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner, and any 
indicated studies should be performed.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  The 
examiner should also provide an opinion 
concerning the impact of the service-
connected disability on the veteran's 
ability to work.

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.

2.  Readjudicate the veteran's claim.  If 
the benefit sought on appeal is not 
granted, he and his representative should 
be provided a supplemental statement of the 
case and an appropriate period of time for 
response.  The case should then be returned 
to the Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


